Title: From George Washington to James McAlpin, 3 July 1797
From: Washington, George
To: McAlpin, James



Sir,
Mount Vernon 3d July 1797.

If you will present your account of the things furnished young Mr Custis (on his return to College in May last) to Colo. Clemt Biddle, he will pay you the amount thereof.
I thank you for the information repecting John Cline, but shall give myself no further concern about him, for it was always my intention to have given him his freedom (as I did by the other Servants under similar circumstances) when I retired from Public life had he remained with me. I wish you well, and am Sir Your very Hble Servt

Go: Washington

